SUPREME COURT OF ARIZONA

NAKETA ROSS,                      )          Arizona Supreme Court
                                  )          No. CV-22-0104-AP/EL
              Plaintiff/Appellee, )
                                  )          Maricopa County
                 v.               )          Superior Court
                                  )          No. CV2022-004709
SHAWN PEARSON, et al.,            )
                                  )
           Defendants/Appellants. )
                                  )
__________________________________)          FILED 05/09/2022

                                   DECISION ORDER

     Pending before the Court is an expedited election appeal brought

by   Appellant    Shawn       Pearson,   a   Democratic       candidate       for   State

Representative in Legislative District 11.

     The   Court,   by    a   panel   consisting       of   Chief   Justice    Brutinel,

Justice Beene, Justice Montgomery, and Justice King, has considered

the briefs of the parties, the trial court’s minute entry order, and

the relevant statutes and case law in this expedited election matter.

Based on the record before the trial court, we cannot say that it

clearly erred in finding the County Recorder’s Petition Verification

Summary Report (“PVS Report”) accurate and relying on the report to

invalidate 355 signatures in Appellant’s nomination petition.

     Candidates     seeking     placement    on    a    partisan    primary     election

ballot must gather a sufficient number of signatures in a nominating

petition from “qualified signers.” A.R.S. § 16-322(A). A “qualified

signer” is a person “who at the time of signing is a registered voter

in the electoral district of the office the candidate is seeking” and

is registered as a member of the candidate’s party, a party not
Arizona Supreme Court No. CV-22-0104-AP/EL
Page 2 of 5

entitled      to    continued        representation      on        the     ballot,       or     an

independent. A.R.S. § 16-321(B), (E).

      Appellee Ross challenged the legal sufficiency of Appellant’s

nomination petition and signatures. As a candidate, Appellant was

required to have 469 valid signatures to be placed on the ballot.

After a trial, the superior court found that 355 of Appellant’s 796

signatures were proven invalid. It concluded that Appellant had only

441   valid    signatures,     28    fewer     signatures     than       she    needed    to    be

placed on the ballot. Appellant timely appealed.

      “We     uphold   a    trial    court's    findings      of    fact       unless    clearly

erroneous as not either ‘supported by reasonable evidence or based on

a reasonable conflict of evidence.’” Moreno v. Jones, 213 Ariz. 94,

98 (2006)(citation omitted). And, “[a]s an appellate court, we are

confined to reviewing only those matters contained in the record.”

Schaefer      v.   Murphey,    131    Ariz.    295,    299    (1982);       see   also     ARCAP

11(a)(1) (“The official record, which consists of documents . . .

filed in the superior court before and including the effective date

of the filing of a notice of appeal”).

      By statute, “[t]he county recorder or other officer in charge of

elections      shall       perform     petition       signature          verifications         for

nomination petition challenges for signatures of qualified electors

who are residents of that county and shall provide testimony and

other evidence on request of any of the parties to the challenge.”

A.R.S. § 16-351(E). In doing so, the County Recorder “may invalidate
Arizona Supreme Court No. CV-22-0104-AP/EL
Page 3 of 5

signatures     for    legitimate    reasons    other      than   those    specifically

alleged in the challenger's complaint.” Lubin v. Thomas, 213 Ariz.

496, 499 ¶ 19 (2006). If the presumptive validity of a signature has

been displaced, “the burden shifts to the proponent of the signatures

to prove the signer was a qualified elector and eligible to sign the

petition.” McKenna v. Soto, 250 Ariz. 469, 473 ¶ 18 (2021).

      Appellant      claims   the   trial   testimony      showed   the    PVS    Report

could, due to processing times, be inaccurate about the registration

status of individuals that, within the year or so before the report

was generated, newly registered, re-registered after a cancellation,

or updated their registration. But even assuming this were the import

of the trial testimony, Appellant failed to present evidence to the

trial court establishing that at least 28 signers, whose signatures

the   report   found    invalid,    fell    into   this   class.    The   trial   court

therefore did not clearly err in relying on the report to find 355 of

Appellant’s signatures invalid.

      However, given Appellee’s concession in her answering brief, the

Court finds that Appellant has two additional signatures, which is

still 26 fewer signatures than needed to be placed on the ballot.

Accordingly,

      IT IS ORDERED affirming the superior court’s judgment.

      IT IS FURTHER ORDERED directing the Maricopa County Board of

Supervisors, Recorder, and Election Directors to remove Shawn Pearson

from the Democratic ballot for State Representative in District 11.
Arizona Supreme Court No. CV-22-0104-AP/EL
Page 4 of 5

The requested injunction is granted.

     IT IS FURTHER ORDERED denying Ross’ request for attorneys’ fees.



     DATED this    9th   day of May, 2022.



                                         ______/s/_______________
                                         ROBERT BRUTINEL
                                         Chief Justice
Arizona Supreme Court No. CV-22-0104-AP/EL
Page 5 of 5

TO:

Shawn Pearson
James E Barton II
Joseph Branco
Jonathan Simon
Joseph Eugene La Rue
Hon. Randall H Warner
Alicia Moffatt
Alberto Rodriguez
Hon. Jeff Fine